DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6 and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liaw (US 2016/0027499 A1).
Regarding claims 1, 5, 6, 9 and 10:
	re claim 1, Liaw discloses a dual-port SRAM 400 [0026], comprising: 
a substrate (Fig. 4A and [0026]);
	a first active region 412 (Fig. 4B and [0030]) and a second active region 414 (Fig. 4B and [0030]) over the substrate and oriented lengthwise generally along a first direction (e.g., vertical direction as viewed in Fig. 4B);

a first gate contact 462 (Fig. 4B and [0039]) disposed over the first gate electrode 420 (Fig. 5A) and electrically connected to the first gate electrode; and
a first source/drain contact 454 (Fig. 4B and [0038]) oriented lengthwise generally along the second direction, the first source/drain contact 454 directly contacting a source/drain feature of the first pass gate transistor PG-1 (Fig. 4B) and a source/drain feature of the second pass gate transistor PG-3, wherein a portion of the first gate contact  and a portion of the first source/drain contact are at a same vertical level (e.g., see Fig. 8, “Gate_CO” and “contact” are at a same level) from a top surface of the substrate and are aligned along the first direction (i.e., in Fig. 8, they are aligned as viewed in the first direction, e.g., as viewed into the page);
re claim 5, the dual-port SRAM of claim 1, wherein at least a part of the first source/drain contact 454 (Fig. 4B) is disposed at a vertical level that is same as or below a top surface of the first gate contact 462 (e.g., see Fig. 8, note level of “Gate_CO” and “contact”);
re claim 6, the dual-port SRAM of claim 1, further comprising: a first interconnect layer M1 (Fig. 4C and [0017]) over the first gate contact 462 (Figs. 4B-4C) and the first source/drain contact 454 (Figs. 4B-4C), wherein the first interconnect layer M1 includes a first metal line 206 (Fig. 4C) and a second metal line 216 (Fig. 4C) oriented lengthwise generally along the first 
re claim 9, the dual-port SRAM of claim 1, wherein each of the source/drain feature of the first pass gate transistor and the source/drain feature of the second pass gate transistor includes a silicide feature over a semiconductor layer, wherein the first source/drain contact directly contacts the silicide feature (i.e., see [0036], wherein silicide features may be used to form the contact for fate, source and/or drain); and
re claim 10, the dual-port SRAM of claim 1, wherein the first and the second active regions include fin active regions and the first and the second pass gate transistors include FinFETs (see [0029]).
Therefore, Liaw anticipates claims 1, 5, 6, 9 and 10.

Regarding claims 11 and 12:
	re claim 11, Liaw discloses a dual-port SRAM 400 [0026], comprising: 
a first pass gate transistor PG-1 (Fig. 4B) and a second pass gate transistor PG-3 (Fig. 4B) over a substrate, wherein the first pass gate transistor includes a portion of a first gate electrode 420 (Fig. 4B) engaging a portion of a first active region 412 (Fig. 4B), the second pass gate transistor PG-3 includes a portion of a second gate electrode 424 (Fig. 4B) engaging a portion of a second active region 414 (Fig. 4B), the first and the second gate electrodes 420/424 are connected to different word lines of the dual-port SRAM cell,
wherein the first and the second active regions (412, 414) are oriented lengthwise generally along a first direction, the first and the second gate electrodes (420 424) are oriented lengthwise generally along a second direction perpendicular to the first direction; 

a first source/drain contact 454 (Fig. 4B) oriented lengthwise generally along the second direction, the first source/drain contact 454 disposed over both a source/drain feature of the first pass gate transistor (PG-1) and a source/drain feature of the second pass gate transistor (PG-3, see Fig. 4B), wherein the first source/drain contact 454 is disposed at a vertical level that is same as or below a top surface of the first gate contact 462 (e.g., see Fig. 8, note level of “Gate_CO” and “contact”); and 
re claim 12, the dual-port SRAM cell of claim 11, wherein the source/drain feature of the first pass gate transistor PG-1 (Fig. 4B, i.e., the source/drain feature is the source/drain region between PG-1 and PD1-1) is also a source/drain feature of a first pulldown transistor PD1-1 (Fig. 4B) of the dual-port SRAM cell, and the source/drain feature of the second pass gate transistor PG-3 is also a source/drain feature of a second pulldown transistor PD1-2 (Fig. 4B) of the dual-port SRAM cell.
Therefore, Liaw anticipates claims 11 and 12.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liaw.
Regarding claims 2, 3 and 13:
	Liaw anticipates claim 1 and 11 but does not specify a distance from the portion of the first gate contact and the portion of the second source/drain contact; accordingly, Liaw does not disclose a distance of 40nm or 20nm.  However, these claims are deemed obvious because Liaw discloses the general conditions of the claimed invention, and given Liaw, one of ordinary skill in the art would have been able to determine optimum or workable ranges for a distance (i.e., a In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	
Allowable Subject Matter
Claims 18-20 are allowed.
Claims 4, 7, 8 and 14-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 4 is allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in this claims (when combined with claim 1), especially the limitations with regard to a fourth active region;
Claims 7-8 are allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in claim 7 (when combined with claims 1 and 6), especially a via plug disposed between and electrically connecting the second source/drain contact and the second metal line;
Claims 14-17 are allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in claim 14 (when combined with claim 11), especially the second metal line directly above the second active region and is wider than the second active region; and
and fourth active regions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903.  The examiner can normally be reached on M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892